DETAILED ACTION
Application 16/721393, “SELECTIVELY ROTATED FLOW FIELD FOR THERMAL MANAGEMENT IN A FUEL CELL STACK”, is a continuation of a PCT application filed on 6/28/18 and claims priority from a provisional application filed on 6/29/17.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 11/1/21.  

Allowable Subject Matter
Claims 1-13 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independents claim 1 and 18, the closest prior art includes Ong (US 2001/0028973), Bossel (USP 6344290), Ogawa (US 2012/0021324), Badding (US 2006/0166053) and Tucker (US 2013/0078448) which are relevant to the claimed invention as described in the 10/1/21 First Action Interview Pilot Program Pre-Interview Communication.  In short, the cited art taken in combination teaches or suggests a fuel cell stack structure comprising a central longitudinal channel formed by communicating rotationally offset interconnects such that the prior art makes obvious applicant’s invention as claimed on 12/19/19. 
However, as argued by applicant in the 11/1/21 remarks, the cited art does not further teach a post disposed in the longitudinal channel of a fuel cell stack comprising first and second electrochemical cells, or fuel cells, with the reactant inlets of the first and second electrochemically cells being rotationally offset from one another.   
Upon an updated search, no closer prior art has been discovered which cures this deficiency of the previously presented combined embodiment, or which independently fairly teaches or suggests the above described features of claims 1 and 18, in combination with the balance of the features of the independent claims irrespective of the previously cited art. Accordingly, claim 1 and 18 and all dependent claims are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723